ARCHER, Chief Justice.
This is a suit instituted in the County Court at Law in Travis County, by Janette Hays et al. against Lee Doherty and James Hudson, to recover $225 which plaintiffs alleged they paid to Hudson as rental on certain real property, with the agreement that plaintiffs could sublease such property; that Doherty refused to permit plaintiffs to move into the property; that demand was made for the return of the money paid, which was refused; that Doherty told the plaintiffs he would sublease the premises to them, but refused. By trial amendment plaintiffs sought judgment against Doherty alone. Defendant Doherty pleaded Art. 3995, Vernon’s Ann.Civ.St., and denied knowledge, consent or ratification of the payment to Hudson.
Trial was had to the court without the aid of a jury, and judgment was rendered in favor of plaintiffs and against defendant Lee Doherty 'for $225, and denied recovery against Hudson.
There are no statement of facts, findings of fact, or conclusions of law, or any stipulation of facts, 'or any' bills of exception brought forward; and the judg*1022ment appearing fair on its face, it is presumed valid, and this case should be affirmed.
The presumption is that the court ■heard only relevant testimony, and in such a way as -fo support the judgment entered. Christian v. Boyd et al., Tex.Civ.App., 222 S.W.2d 157.
Appellant Doherty’s complaint is that parol evidence, to show an agreement to assign a written lease having more than one year to run, should be excluded; of this we find no fault, but this was to recover money paid and not for the possession of the premises, or for damages for failure to deliver the possession of the premises.
The judgment of the trial court is affirmed.
Affirmed.